            Case 1:20-cv-01475-VSB Document 10 Filed 03/26/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                    3/26/2021
ARK103 DOE,                                                :
                                                           :
                                        Plaintiff,         :
                                                           :                 20-cv-1475 (VSB)
                      -against-                            :
                                                           :                      ORDER
NATIONAL BOY SCOUTS OF AMERICA :
FOUNDATION et al.,                                         :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On December 16, 2020, Defendant the Boy Scouts of America submitted a notice

 indicating that the United States Bankruptcy Court for the District of Delaware had extended the

 termination date of the standstill period and the stay of proceedings in this action until March 19,

 2021. (Doc. 9.) Accordingly, it is hereby:

          ORDERED that the parties shall submit a status update on or before April 2, 2021

 indicating the status of proceedings in the United States Bankruptcy Court for the District of

 Delaware.

 SO ORDERED.

Dated: March 26, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
Case 1:20-cv-01475-VSB Document 10 Filed 03/26/21 Page 2 of 2
